Citation Nr: 0725976	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-24 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right knee anterior cruciate ligament repair 
with degenerative changes (right knee disability).

2.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing in July 2006 and the hearing transcript is associated 
with the file.

This case was remanded by the Board in September 2006 for 
further development.


FINDINGS OF FACT

1.  The veteran's right knee disability is not productive of 
ankylosis; recurrent subluxation or lateral instability; 
flexion limited to less than 60 degrees; or extension limited 
to greater than 10 degrees.  

2.  The veteran's low back strain is not productive of pain 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion in the standing position.  

3.  The veteran's low back strain is manifested by forward 
flexion of the thoracolumbar spine greater than 60 degrees 
and a combined range of motion of the thoracolumbar spine 
greater than 120 degrees.

4.  Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis, is not shown by the 
evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes 5010, 5256, 5257, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for a low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2004); 
38 C.F.R. 4.71a, Diagnostic Codes 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These appeals arise from disagreement with the initial 
evaluations following grants of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  
Thus, any defect in the notice is not prejudicial.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in November 2002, he was afforded a formal VA 
examination to assess the severity of his right knee 
disability and low back strain.  Pursuant to the September 
2006 Board remand, the veteran was scheduled for additional 
VA examinations in January and February 2007.  He failed to 
report for them.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  



Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

II.  Right Knee Disability

Diagnostic Code 5003 provides in pertinent part, that 
arthritis will be rated based on limitation of motion under 
the appropriate diagnostic codes for the specific joint.  

In evaluating a knee disability on the basis of range of 
motion, the Board refers to Diagnostic Codes 5260 and 5261.  
Pursuant to Diagnostic Code 5260, flexion limited to 60 
degrees is assigned a 0 percent evaluation, and when it is 
limited to 45 degrees, a 10 percent rating is assigned.  
Flexion limited to 30 degrees is assigned a 20 percent 
evaluation.  Pursuant to Diagnostic Code 5261, extension 
limited to 5 degrees is assigned a 0 percent rating; 
extension limited to 10 degrees is assigned a 10 percent 
evaluation; extension limited to 15 degrees is assigned a 20 
percent evaluation, and extension limited to 20 degrees is 
assigned a 30 percent evaluation.  

Under the provisions of Diagnostic Code 5257, a 10 percent 
evaluation is assigned when there is slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is assigned when this is moderate, and a 30 percent 
evaluation when it is severe.  

The veteran had ACL reconstruction surgery in November 2001, 
and as indicated above, he retired from service the following 
March, and submitted his application for VA benefits in April 
2002.  In connection with his claim, a VA examination was 
conducted in November 2002.  At that time, the veteran 
reported occasional knee pain and popping, but no "locking 
up" or "giving out."  The examiner found the right knee 
extension was minus 10 degrees and flexion was 130 degrees.  
There was no joint laxity, swelling, discoloration, local 
heat, or local tenderness on the bone or soft tissue.  He 
diagnosed the veteran as having status post arthroscopy with 
repair of posterior ACL of the right knee, and post-traumatic 
arthritis with limitation of the flexion/extension of the 
right knee.

The veteran testified in 2006 of increased symptoms, and 
therefore, he was subsequently scheduled for additional 
examination.  He did not report for them, and therefore, this 
2002 examination report must serve as the primary basis for 
evaluating the veteran's claim.  

The foregoing record does not reflect the presence of 
limitation of flexion that approaches the degree necessary 
for a compensable evaluation, or limitation of extension that 
approaches the degree necessary for a rating in excess of 10 
percent, under Diagnostic Codes 5260, or 5261, respectively.  
Likewise, there is no showing that the veteran had nonunion 
or malunion of the tibia and fibula, or knee ankylosis, as 
would warrant consideration under other Diagnostic Codes.  
Therefore, entitlement to a disability evaluation in excess 
of 10 percent is not shown.  Thus, the veteran's claim must 
be denied.  


II.  Low Back Strain

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The veteran filed his claim in April 2002.  Thus, the Board 
will evaluate this claim under the criteria in effect prior 
to, and since September 2003.  The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291-92 (2002).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295.  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  Id.

Since September 26, 2003, disabilities of the thoracolumbar 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Under this rating 
formula, a 10 percent rating is warranted if forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 235 degrees; 
or if there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spine 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, Id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the weight of the evidence is against the 
assignment of an evaluation in excess of 10 percent for the 
veteran's low back strain, whether under the "old" or 
"new" criteria.  The Board notes that service medical 
records show a low back injury and the veteran's retirement 
examination refers to recurrent low back pain; however, there 
is no x-ray evidence of associated degenerative changes.  

At the November 2002 VA examination, the veteran did not 
report any abnormalities as to his spine.  The examiner noted 
that the veteran appeared alert, ambulatory, and in no acute 
distress.  He found the veteran's spinal range of motion to 
be flexion to 120 degrees, extension to 30 degrees, bilateral 
bending to 35 degrees, and bilateral rotation to 45 degrees.  
The veteran's combined range of motion was 230 degrees.  
There was no local spine tenderness, and the examiner did not 
render any diagnosis as to the veteran's back.  Furthermore, 
the file does not contain any post-service treatment records 
for the veteran's low back strain.

a.  Former Diagnostic Code

The Board finds that the evidence does not support the 
assignment of a higher rating under former Diagnostic Code 
5295 (pertaining to lumbosacral strain).  The record does not 
show that the veteran's disability is manifested by muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in the standing position.  Likewise, no 
more than slight limitation of motion is demonstrated.  

b.  Current Diagnostic Code

With respect to current Diagnostic Code 5237 (pertaining to 
lumbosacral strain), the Board observes that the objective 
post-service evidence shows flexion in excess of 60 percent, 
combined range of motion greater than 120 degrees, with no 
muscle spasm productive of abnormal gait or spinal contours.  
There is no basis for assigning a higher rating under the 
"new" criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  


ORDER

An initial evaluation for right knee disability in excess of 
10 percent is denied

An initial evaluation for low back strain in excess of 10 
percent is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


